Filed 5/20/15 P. v. Granados CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----


THE PEOPLE,                                                                                  C077265

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF14-324)

         v.

ESPIRIO GRANADOS,

                   Defendant and Appellant.




         Appointed counsel for defendant Espirio Granados has asked this court to review
the record to determine whether there exist any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                  BACKGROUND
         In 2011, defendant was convicted of violating Penal Code section 289, subdivision
(i). As a result, defendant is required to register as a sex offender. In April 2014, law
enforcement attempted to contact defendant for a compliance check. When they arrived


                                                             1
at the address where he was registered, they learned defendant did not live there and had
not lived there for over a month.
       Defendant was arrested and charged with failure to register his change of address.
(Pen. Code, § 290.013.) Defendant pleaded guilty to the charge. Defendant also
admitted this conduct violated his postrelease community supervision in case No. CRMS-
14-0018.
       The trial court subsequently denied defendant's request for probation and
sentenced him to an aggregate term of two years in state prison, along with a concurrent
term of 180 days in case No. CRMS-14-0018. The court ordered defendant to pay
various fines and fees and awarded him 137 days of custody credit. Defendant appeals
without a certificate of probable cause.
                                      DISCUSSION
       Counsel filed an opening brief setting forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                                        NICHOLSON             , Acting P. J.

We concur:

      ROBIE                 , J.


      MURRAY                , J.

                                             2